IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT NASHVILLE
                          Assigned on Briefs December 15, 2004

                  STATE OF TENNESSEE v. ROXA H. PERKINS

                                Circuit Court for Coffee County
                                          No. 30,437



                    No. M2002-02993-CCA-R3-CD - Filed August 10, 2005


JOHN EVERETT WILLIAMS, J., concurring in results.

        I concur in the result reached by the majority in this case, i.e., that the search of the
defendant's car was permissible. However, I dissent to the extent that the majority opinion implies
that probable cause existed upon the arrival of the described vehicle. I would not find probable cause
had the driver, in a similar vehicle, been an individual not associated with Bobby Perkins, the target
of this operation.

       Otherwise, I concur in the judgment of the Court.




                                                      ____________________________________
                                                      JOHN EVERETT WILLIAMS, JUDGE